Title: Jonathan Williams to the Commissioners, 23 January 1779
From: Williams, Jonathan
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Honourable Gentlemen
      Nantes Jan: 23 1779
     
     I had the honour of writing you December 12 1778 inclosing a Letter from Messrs. Horneca Fitzeau & Co. relative to 13 Bales cases and Barrells marked  No. 1 to 13 which are the property of Mr. Simeon Dean and which were delivered to Mr. Schweighauser on a supposition that they belonged to the commissioners as mentioned in my said Letter. I have not had the honour of an answer on this Subject.
     I now inclose you Mr. Schweighauser’s receipt for the goods I delivered him the first article of which is the Bales cases &ca. above mentioned. I hear that one of these Cases still remains in Mr. Schweighausers possession. I therefore request you to give orders for it to be returned to me and to direct Messrs. Horneca Fitzeau and Co. to replace the others here.
     I have also the Honour to inclose you Mr. Schweighausers receipt for the magazine and its appartenances. I should long since have forwarded these receipts, but waited for the delivery of the remainder of the Gunstocks. This is now done and the man who furnished them demands his money which I must pay agreeable to my Contract, but Mr. Schweighauser declines giving me a receipt for them, for what reason I can’t conceive, but I suppose he has writen to you on the Subject. I beg you will please to give him the necessary Directions that I may pay the man his money and finish the affair.
     I delivered from the magazine to Mr. Montieu ships sundry articles agreeable to the inclosed note charged at the estimated prices, as that Gentleman chooses to settle the matter with you I have taken it from the account and beg you to settle it with him accordingly.
     I have the honour to be with great respect Honourable Gentlemen Your most obedient & most humble Servant.
     
      Jona. Williams
     
    